                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

TOBY LAMB, II,                                :      Case No. 1:19-cv-108
                                              :
       Plaintiff,                             :      Judge Timothy S. Black
                                              :
vs.                                           :      Magistrate Judge Karen L. Litkovitz
                                              :
JOSH CARVER, et al.                           :
                                              :
       Defendants.                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on March 12, 2019, submitted a

Report and Recommendation (Doc. 4). Plaintiff Lamb timely filed objections (Doc. 5).

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

the filings in this matter. Upon consideration of the foregoing and careful review of

Plaintiff’s objections, the Court finds that the Report and Recommendation (Doc. 4)

should be and is hereby adopted in its entirety.

       The Magistrate Judge cited the entirety of Plaintiff’s complaint in the Report and

Recommendation. (Doc. 4 at 3 (citing Doc. 1-1 at 5)). Plaintiff alleges that Defendant

Officer Josh Carver “proceeded to do a traffic stop” of a car in which Plaintiff was a

passenger on October 16, 2015. (Id.) Plaintiff alleges that Officer Carver’s incident
report states that there were “two black males” in the car, and that Officer Carver

conducted the traffic stop in violation of Plaintiff’s constitutional and civil rights. (Id.)

Plaintiff further avers that, on March 13, 2017, Officer Carver testified at a trial that he

pulled the car over because “there were blacks in the car.” (Id.)

       The Magistrate Judge recommends dismissing Plaintiff’s complaint as time-barred

because Plaintiff’s claim accrued on the date of the traffic stop, and the complaint was

filed beyond the two-year statute of limitations pursuant to Ohio law. (Doc. 4 at 4–5).

Plaintiff objects to this recommendation, arguing that the Magistrate Judge incorrectly

determined that the date his cause of action accrued was October 16, 2015 – the date of

the traffic stop. (Doc. 5). Instead, Plaintiff contends that the accrual date is March 13,

2017, because that is the date Officer Carver testified that the traffic stop was based on

race. (Id.) Thus, Plaintiff argues that March 13, 2017 is the date he knew or had reason

to know of his cause of action, and his February 8, 2019 complaint is timely. (Doc. 1-1).

       Plaintiff’s objection is not well-taken. As the Magistrate Judge discussed, “in

determining when the cause of action accrues in section 1983 actions, we have looked to

what event should have alerted the typical lay person to protect his or her rights.” (Doc.

4 at 4 (quoting Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 635 (6th Cir.

2007))). In this case, the “event” giving rise to Plaintiff’s claim was October 16, 2015,

the date Plaintiff alleges “Officer Carver saw ‘two black males’ in the passenger

compartment of a car…and proceeded to do a traffic stop….violating [Plaintiff’s]

constitutional and civil rights. This is stated in the incident report [Officer Carver] filed.”

(Doc. 1-1 at 5). And, although this Court recognizes that Officer Carver’s trial testimony


                                               2
provided additional support for the claim, the traffic stop is the date the Plaintiff

“discovered (or should have discovered) the cause of action.” Dibrell v. City of

Knoxville, Tennessee, 984 F.3d 1156, 1162 (6th Cir. 2021) (citation omitted). 1

        Accordingly, for the reasons stated above:

        1.     The Report and Recommendation (Doc. 4) is ADOPTED;

        2.     Plaintiff’s objections (Doc. 5) are OVERRULED;

        3.     Plaintiff’s complaint is DISMISSED with prejudice;

        4.     The Court certifies that pursuant to 28 U.S.C. § 1915(a), an appeal of this
               Order would not be taken in good faith and therefore Plaintiff is denied
               leave to appeal in forma pauperis; and

        5.     The Clerk shall enter judgment accordingly, whereupon this case is
               TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:        5/6/2021                                              s/Timothy S. Black
                                                                 Timothy S. Black
                                                                 United States District Judge




1
  Dibrell was decided after the Report and Recommendation was submitted. In Dibrell, the Sixth
Circuit analyzed whether the standard accrual rule for federal claims – i.e., “when the plaintiff
has a complete and present cause of action” – or the discovery rule – i.e., “when the plaintiff
discovered (or should have discovered) the cause of action” – applies to § 1983 claims. Dibrell,
984 F.3d at 1161–62 (discussing Rotkiske v. Klemm, 140 S. Ct. 355, 360 (2019)). The Court
declined to resolve any tension between the rules, concluding that under either rule, the § 1983
action was time-barred. Id. The same is true here. “If the standard rule were to apply here, the
limitations period for a claim involving a [racial profiling] would commence to run from the date
of the [profiling] because the plaintiff has a complete cause of action at that point.” Id. at 1162.
“And if the discovery rule were to apply, [Plaintiff’s] knowledge that he had been [involved in a
traffic stop] (allegedly [race-based]) would start the clock on the same date. Either approach
thus would have triggered the statute of limitations on [October 16, 2015].” Id. at 1162. See
also Delaney v. Johnson City, Tenn. Police Dep’t, No. 2:09-CV-269, 2011 WL 540295, at *3,
(E.D. Tenn. Feb. 4, 2011) (racial profiling accrued on the date of the traffic stop).

                                                 3
